DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-205195 A (corresponds to US 2018/0356534 A1) and AFZAL (U.S. Publication 2019/0113365).
Referring to claim 1, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses a portable instrument (running watch 100 as wearable device) provided with a device (Fig. 2) for controlling or managing a sports or well-being activity (walking or running) of a person (user) wearing the portable instrument, the control device (Fig. 2) comprising at least one motion sensor (acceleration sensor 121) connected to a calculation unit (processing unit 18) and a GNSS receiver module (GPS module 11) connected to the calculation unit, wherein the calculation unit (processing unit 18) of the control device (Fig. 2) is arranged to activate the GNSS receiver module (GPS module 11) for an activation time (operation time of being turned ON (activated) (time period B1)) defined subsequent to variations in movement detected by the motion sensor differing from known movement data or walking profiles (acceleration, traveling direction) (Fig. 13) in order to determine at least one reference speed of the person, and to deactivate the GNSS receiver module (GS module 11) after the activation time for a deactivation time greater than the activation time (time period B2 of being turned OFF (deactivated)) (Fig. 13).  JP 2018-205195 A (corresponds to US 2018/0356534 A1) does not disclose a control device configured to control a sports or well- being activity of a person wearing the portable instrument, the control device including calculation circuitry, a pressure sensor and a motion sensor connected to the calculation circuitry, and a GNSS receiver module connected to the calculation circuitry, wherein the calculation unit device circuitry is arranged configured to detect, based on signals recetved from the pressure sensor and the motion sensor, a combination of both pressure data and motion data differing from known movement data stored in a memory of the portable instrument, activate the GNSS receiver module for an activation time sensor period, only in response to detecting the combination of both pressure data and motion data differing from the known movement data stored in the memory, in order to determine  a speed of the person, and deactivate the GNSS receiver module after the activation time period ends for a deactivation time period greater than the activation time period.  However, AFZAL teaches a control device configured to control a sports or well- being activity of a person wearing the portable instrument, the control device including calculation circuitry, a pressure sensor and a motion sensor connected to the calculation circuitry, and a GNSS receiver module connected to the calculation circuitry (paragraphs 0030-0039), wherein the calculation unit device circuitry is arranged configured to detect, based on signals recetved from the pressure sensor and the motion sensor, a combination of both pressure data and motion data differing from known movement data stored in a memory of the portable instrument (paragraphs 0030-0039), activate the GNSS receiver module for an activation time sensor period, only in response to detecting the combination of both pressure data and motion data differing from the known movement data stored in the memory, in order to determine  a speed of the person (paragraphs 0030-0039), and deactivate the GNSS receiver module after the activation time period ends for a deactivation time period greater than the activation time period (paragraphs 0030-0039).
It would have been obvious to one of ordinary skill at the time the invention was filed to include a control device configured to control a sports or well- being activity of a person wearing the portable instrument, the control device including calculation circuitry, a pressure sensor and a motion sensor connected to the calculation circuitry, and a GNSS receiver module connected to the calculation circuitry, wherein the calculation unit device circuitry is arranged configured to detect, based on signals recetved from the pressure sensor and the motion sensor, a combination of both pressure data and motion data differing from known movement data stored in a memory of the portable instrument, activate the GNSS receiver module for an activation time sensor period, only in response to detecting the combination of both pressure data and motion data differing from the known movement data stored in the memory, in order to determine  a speed of the person, and deactivate the GNSS receiver module after the activation time period ends for a deactivation time period greater than the activation time period, as disclosed by AFZAL, incorporated into JP 2018-205195 A (corresponds to US 2018/0356534 A1) in order to how the user is transporting the device through motion, pressure and GNSS receivers.
Referring to claim 2, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the control device (Fig. 2) comprises at least one memory (storage unit 20) connected to the calculation unit (processing unit 18) to memorize at least speed data and various customized walking or running profiles of the person (user) wearing the portable instrument (running watch 100).
Referring to claim 3, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the memory (storage unit 20) connected to the calculation unit (processing unit 18) comprises a recorded calculation algorithm (program: paragraph 0078) for the estimation of speed or of pace of the movement of a person (user) wearing the portable instrument (running watch 100).
Referring to claim 4, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the calculation unit (processing unit 18), such as a microcontroller (microprocessor: paragraph 0063), comprises a calculation algorithm (program: program 0077) for the estimation of speed or of pace of the movement of a person (user) wearing the portable instrument (running watch 100) in order to also control the activation or the deactivation (GPS control unit 189: paragraph 0072) of the GNSS receiver module (GPS module 11).
Referring to claim 5, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the calculation unit (processing unit 18), such as a microcontroller, comprises a first counter in relation to a first switching threshold to determine the activation time of the GNSS receiver module and a second counter in relation to a second switching threshold to determine the deactivation time of the GNSS receiver module.
Referring to claim 6, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the control device also comprises a pressure sensor such as a barometer or altimeter to determine the altitude or the slope during a walk or run on trajectory or path in nature or in an urban area (paragraph 0086 & atmospheric pressure sensor 123).
Referring to claim 7, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the motion sensor is an accelerometer with one or two or preferably three axes of measurement (paragraph 0094, x, y, z, acceleration sensor 121).
Referring to claim 8, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein the motion sensor is an inertial motion sensor with 9 axes having a triaxial accelerometer, a triaxial gyroscope and a triaxial magnetic sensor or an inertial motion sensor with 10 axes having a triaxial accelerometer, a triaxial gyroscope, a triaxial magnetic sensor, and a barometer (paragraph 0094, x, y, z, acceleration sensor 121).
Referring to claim 9, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein it is in the form of a wristwatch powered by a battery (running watch 100, Fig. 1 and paragraph 0123).
Referring to claim 10, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses a method for managing a sports or well-being activity of a person (user) wearing a portable instrument (running watch 100 as wearable device), which is provided with a control device (Fig. 2), the control device (Fig. 2) comprising at least one motion sensor (processing unit 18) connected to a calculation unit and a GNSS receiver module  (GPS module 11) connected to the calculation unit (processing unit 18), wherein the method comprises the steps of: - activating the GNSS receiver module (GPS module 11) for an activation time defined subsequent to variations in movement (predetermined direction change: paragraph 0073) detected by the motion sensor (acceleration sensor 121) differing from known movement data or walking profiles (acceleration, traveling direction) (Fig. 13: time period B1), - determining at least one reference distance or speed of the person (movement speed of the user: paragraphs 0162 & 0053) subsequent to the activation of the GNSS receiver module(GPS module 11) by reception of GPS signals from satellites (GOS satellite), and - deactivating the GNSS receiver module (GPS module 11) after the activation time for a deactivation time longer than the activation time (Fig. 13: time period B2).
Referring to claim 11, JP 2018-205195 A (corresponds to US 2018/0356534 A1) discloses wherein an estimation of speed or of pace of the movement of a person (user) wearing the portable instrument (running watch 100) is carried out by a calculation algorithm (program: paragraph 0077) in the calculation unit (processing unit 18), such as a microcontroller (microprocessor: paragraph 0063), in order to also control the activation or the deactivation of the GNSS receiver module (GPS module 11 and GPS control unit 189: paragraph 0072).
Referring to claims 12-17, AFZAL teaches the limitations in paragraphs 0030-0039.
Response to Arguments
Applicant’s arguments, see claims 1-16, filed 7/19/2022, with respect to Claim Objections and 35 USC 112 have been fully considered and are persuasive.  The objection and rejections of claims 1-16 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715